               Case 2:21-mj-00144-NJK Document 5 Filed 02/24/21 Page 1 of 1




 1
 2                            UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                             Case No.: 2:21-mj-00144-NJK
 6                         Plaintiff,                         Order Setting Hearing
 7   v.                                                            (Docket No. 4)
 8   DANIELLE TITO,
 9                         Defendant.
10         Pending before the Court is Defendant’s motion to place case on calendar for initial
11 appearance. Docket No. 4. The Court GRANTS Defendant’s motion and sets her initial
12 appearance and detention hearing for March 10, 2021, at 2:30 p.m., in Courtroom 3B. The United
13 States must file any paperwork required to ensure Defendant’s appearance no later than February
14 26, 2021.
15         IT IS SO ORDERED.
16         DATED: February 24, 2021.
17
18
19                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                  1
